MEMORANDUM**
Rosario Vega Valenzuela appeals from the 70-month sentence imposed after his *633guilty-plea conviction for conspiracy to import marijuana, in violation of 21 U.S.C. §§ 952, 960, and 963.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.